We find that the defendant’s motion to dismiss the indictment on speedy trial grounds was properly denied. Contrary to the defendant’s contention, we find no reason to disturb the determination of the Supreme Court that, under the circumstances, the challenged 29-day period from March 31, 1986 to April 29, 1986 was not chargeable to the People because the defendant had, in effect, requested or consented to this adjournment (see, CPL 30.30 [4] [b]; People v Erts, 141 AD2d 665; People v Seabrook, 126 AD2d 583; People v Gaggi, 104 AD2d 422). This case is factually distinguishable from People v Meierdiercks (111 AD2d 769, affd 68 NY2d 613) which involved a sua sponte adjournment of a preliminary hearing by a local criminal court.
In light of our determination with regard to the 29-day period, we need not address a second adjournment period challenged by the defendant. Brown, J. P., Lawrence, Kooper and Balletta, JJ., concur.